     Case 4:18-cv-04626 Document 20 Filed on 05/31/19 in TXSD Page 1 of 6
                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                                                                            May 31, 2019
UNITED STATES DISTRICT COURT                    SOUTHERN DISTRICT OFDavid
                                                                     TEXASJ. Bradley, Clerk




Carlos Perla,                           §
      Plaintiff,                        §
                                        §
v.                                      §
                                        §     Civil Action No. H-18-4626
United Airlines, Inc., and              §
International Association of            §
Machinists & Aerospace Workers,         §
      Defendants.                       §

                 Memorandum and Recommendation
            Plaintiff Carlos Perla sued Defendants United Airlines and
      International Association of Machinists & Aerospace Workers
      (“Union”) in a Texas court. Perla raised a state-law breach of
      contract claim against United Airlines (“United”). Because the court
      lacks subject matter jurisdiction, it is recommended that Perla’s
      claim against United be dismissed with prejudice.
      1. Background
             Perla worked in United’s Houston location. He was a union
      member of the International Association of Machinists & Aerospace
      Workers organized pursuant to the Railroad Labor Act (RLA). See 45
      U.S.C. §§ 152 Fourth, 181.
             Perla started working as a Ramp Service Agent in 2000. In
      2004, he was promoted to Lead Agent. Perla maintained that
      position until 2013, when he engaged in a physical fight with another
      employee. United terminated both employees. Perla appealed the
      termination to District Lodge 141 of the Union pursuant to a
      Collective Bargaining Agreement (CBA).
             Pursuant to the CBA, the System Board of Adjustment (“the
      Board”) arbitrated the matter. The Union, United, Perla, and the
Case 4:18-cv-04626 Document 20 Filed on 05/31/19 in TXSD Page 2 of 6


 other employee reached a settlement agreement. Perla incorrectly
 refers to the settlement agreement as an “Arbitration Agreement.”
 (See D.E. 10.) The settlement agreement was memorialized in a
 consent award issued by the Board. (See D.E. 1-8.) Perla alleges that
 the settlement agreement guaranteed his return to full seniority as a
 Lead Agent after twenty-four months. He was not returned to his
 former position and alleges that United breached the settlement
 agreement.
        Perla filed suit in Texas court against United on September 26,
 2018, claiming that United breached the settlement agreement.
 United removed the case to federal court. United reads Perla’s state
 court petition as seeking to enforce the consent award. United
 sought to dismiss Perla’s claim as untimely under the RLA’s two-year
 statute of limitations. (D.E. 6.)
        Perla filed an amended complaint in federal court. (D.E. 7,
 docketed as Request for Issuance of Summons.) Apparently realizing
 that the statute of limitations to enforce the consent award has run,
 Perla clarified that he is seeking to enforce the settlement agreement
 through a state-law contract claim, which has a longer statute of
 limitations. Id.
        The court held a hearing on March 5, 2019. Perla’s counsel
 reiterated that he is suing United for its breach of the settlement
 agreement under Texas contract law. On that basis the court ordered
 the parties to brief whether the RLA preempts Perla’s state-law
 contract claim. Perla filed a brief, arguing that the RLA does not
 preempt his contract claim because it is independent of the CBA.
 (D.E. 18.) United filed a supplemental brief arguing that the RLA
 preempts Perla’s claim and the court should dismiss Perla’s claim for
 lack of subject matter jurisdiction. (D.E. 19.)
 2. Standard of review
       Under Rule 12, a court may dismiss an action for lack of
 subject matter jurisdiction at any stage of the litigation. Fed. R. Civ.
 P. 12(h)(3). A party may also challenge the court’s jurisdiction at any
 stage because “[p]roper jurisdiction for a federal court is

                                    2
Case 4:18-cv-04626 Document 20 Filed on 05/31/19 in TXSD Page 3 of 6


 fundamental and necessary before touching the substantive claims of
 a lawsuit.” See Arena v. Graybar Elec. Co., 669 F.3d 214, 223 (5th
 Cir. 2012).
         The complaint, undisputed facts, and the court’s resolution of
 disputed facts can provide grounds for dismissal for lack of subject-
 matter jurisdiction. See Ramming v. United States, 281 F.3d 158, 161
 (5th Cir. 2001); see also Vantage Trailers, Inc. v. Beall Corp., 567
 F.3d 745, 748 (5th Cir. 2009) (the court need not resolve disputed
 facts in favor of the plaintiff in determining jurisdiction).
         The party defending federal jurisdiction, irrespective of their
 initial position, has the burden to allege a plausible set of facts that
 establishes federal jurisdiction. DaimlerChrysler Corp. v. Cuno, 547
 U.S. 332, 342 n.3 (2006). Where, as here, a defendant removes the
 case to federal court and subsequently raises a motion to dismiss
 based on lack of subject-matter jurisdiction, the plaintiff still bears
 the burden to prove that federal jurisdiction exists. Id.
 3. Analysis
    A. The RLA preempts disputes involving the application or
       interpretation of a CBA.
        Congress is empowered to determine the jurisdiction of the
 federal district courts. U.S. Const. art. I, § 8; id. art. III, § 1; Keyes v.
 Gunn, 890 F.3d 232, 236 (5th Cir. 2018). “Whether federal law pre-
 empts a state law establishing a cause of action is a question of
 congressional intent.” Hawaiian Airlines, Inc. v. Norris, 512 U.S.
 246, 252 (1994).
        Under the Railway Labor Act (“RLA”), which is applicable to
 airline workers, Congress has restricted the federal courts’
 jurisdiction over disputes “growing out of grievances,” which are
 “disputes involving the application or interpretation of a CBA.” See
 45 U.S.C. §§ 153 First (i), 184; Hawaiian Airlines, 512 U.S. at 254
 (1994). The RLA channels those disputes to the System Boards of
 Adjustment. See 45 U.S.C. §§ 153 First (i), 184; see Andrews v.
 Louisville & N. R. Co., 406 U.S. 320, 323–24 (1972) (the RLA
 mandates the processing of such disputes “in accordance with

                                      3
Case 4:18-cv-04626 Document 20 Filed on 05/31/19 in TXSD Page 4 of 6


 contractually agreed-upon arbitration procedures”); Brown v. Am.
 Airlines, Inc., 593 F.2d 652, 654 (5th Cir. 1979) (“[T]he Board has
 exclusive jurisdiction over disputes involving the interpretation or
 application of a CBA.”). A federal court’s jurisdiction is limited to
 reviewing or enforcing the Board’s final award. See 45 U.S.C. § 159
 Third; see also Int’l Ass’n of Machinists, AFL-CIO v. Cent. Airlines,
 Inc., 372 U.S. 682, 695–96 (1963) (the RLA governs enforcement of
 the consent award).
        While the RLA preempts “minor disputes,” which grow “out of
 the interpretation or application of [CBAs],” Hawaiian Airlines, 512
 U.S. at 252–53, the RLA does not preempt disputes which involve
 rights and obligations that are independent of the CBA. Id. at 260–
 63. For example, the RLA does not preempt a state-law tort claim
 when its resolution turns on a “purely factual inquiry” and not on
 any interpretation of the CBA. Id. at 266.
    B. The RLA preempts Perla’s state-law contract claim.
        Perla’s state-law breach of contract claim is a minor dispute
 which grows out of the application and interpretation of the CBA. It
 is the CBA that gave Perla the right to enter into the arbitration
 instead of being terminated at will. See Andrews, 406 U.S. at 324
 (the RLA preempted the wrongful discharge claim where “the only
 source of petitioner’s right not to be discharged . . . is the collective-
 bargaining agreement between the employer and the union”). Any
 right Perla may have to seniority is based on the CBA.
        The Fifth Circuit has held that the RLA preempts a breach of
 contract claim similar to Perla’s. In Brown v. Am. Airlines, Inc., 593
 F.2d 652 (5th Cir. 1979), a laid-off airline employee filed a breach of
 contract action against his employer in federal court claiming that
 the settlement agreement he reached with the employer during
 arbitration imposed a contractual duty on the employer to reinstate
 his seniority rights. See Brown, 593 F.2d at 654–56. The Fifth
 Circuit held that the RLA preempted the employee’s state-law breach
 of contract claim because the CBA was the only source of the
 employee’s right to appeal his termination to the arbitration board.

                                     4
Case 4:18-cv-04626 Document 20 Filed on 05/31/19 in TXSD Page 5 of 6


 Id. at 655. The court also found it material that the existence and
 extent of the airline’s obligation to restore the employee’s seniority
 rights “depend[ed] on the interpretation of the [CBA].” Id. (holding
 that “minor disputes are classically made” from loss of seniority
 following a grievance action).
        Like in Brown, Perla’s right to appeal his termination is rooted
 in the CBA, and Perla’s claim is dependent on the interpretation of
 the CBA. Perla argues that he has the right to be restored to his
 position as a Lead Agent according to his “seniority” after the
 completion of a “probation” term. It is the CBA—not the settlement
 agreement—that defines any rights associated with a “probation”
 term or the loss and restoration of “seniority.” (See D.E. 19-1 at 8–
 10; D.E. 19-2 at 8–10.)
        Because Perla’s breach of contract claim is a minor dispute
 which necessarily “involv[es] the application or interpretation of a
 CBA,” only the System Board of Adjustment can provide the remedy
 that Perla seeks. See Hawaiian Airlines, 512 U.S. at 255; Andrews,
 406 U.S. at 323–24; Brown, 593 F.2d at 655–56.
       C. The Glover exception to preemption does not apply here.
        The Supreme Court created a narrow exception to preemption
 under the RLA. When arbitration of the dispute would be futile,
 preemption does not apply. See Glover v. St. Louis-S.F. Ry. 393 U.S.
 324, 331 (1969). In Glover, railroad employees complained that they
 were not promoted due to a racially discriminatory policy enforced
 by the employer and the union. The Court held that the RLA did not
 preempt the petitioner’s action against the employer and the union
 because “the complaint allege[d] in the clearest possible terms that a
 formal effort to pursue contractual or administrative remedies would
 be absolutely futile.” Glover, 393 U.S. at 329, 331; see Parham v.
 Carrier Corp., 9 F.3d 383, 391 (5th Cir. 1993) (“In Glover the
 plaintiffs were blacks who believed—probably justifiably—that the
 same discrimination that allegedly impeded their promotions would
 prevent their receiving fair arbitration of their complaints, thereby
 rendering grievance procedures futile.”).

                                   5
Case 4:18-cv-04626 Document 20 Filed on 05/31/19 in TXSD Page 6 of 6


         Glover is a narrow exception. The Fifth Circuit has declined to
 extend the exception where an employee did not even attempt to
 initiate a grievance. See Parham, 9 F.3d at 391 (“Before a plaintiff
 may safely disdain available grievance procedures, invoking those
 procedures must truly be futile . . . his mere subjective belief or
 conclusionary assertion will not suffice.”).
         Here, Perla has not shown that a grievance action would be
 futile. Perla did not allege that the Board was biased. Perla has not
 even attempted to initiate a grievance with the Board to seek
 reinstatement as a Lead Agent. Therefore, the Glover exception does
 not apply here. See Parham, 9 F.3d at 391.
 4. Conclusion
        The court recommends dismissing Perla’s claim against
 United for lack of subject-matter jurisdiction. Perla affirmatively
 argues that he is seeking to enforce the settlement agreement under
 state law. He is not seeking to enforce the consent award. The RLA
 preempts Perla’s state-law breach of contract claim because Perla
 asserts rights created by the CBA and the resolution of Perla’s claim
 necessarily depends on the interpretation of the CBA. Perla’s only
 remedy can be found with the Board. This court lacks subject matter
 jurisdiction.
        The parties have fourteen days from service of this
 Memorandum and Recommendation to file written objections. 28
 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72. Failure to timely file
 objections will preclude appellate review of factual findings or legal
 conclusions, except for plain error. See Thomas v. Arn, 474 U.S. 140,
 147–49 (1985); Rodriguez v. Bowen, 857 F.2d 275, 276–77 (5th Cir.
 1988).

       Signed at Houston, Texas on May 31, 2019.

                            _____________________________
                                                Peter Bray
                                        United States Magistrate Judge

                                   6
